DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because item 150 described in specification is not shown in drawing see below -
“specification para 0016 -In an example, damping seal 100 includes an airflow barrier 150.” 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Subject matter “Stiffened chassis structure 508 may shift vibration energy received from vibration source 502 to a higher frequency.” of specification paragraph 0038 is objected it is opposite to subject matter of para 0030 “Additionally, precise fitting of the elastomeric material of damping seal 208 on motherboard 206 may reduce other vibrations generated within server chassis 202 of information handling system 200.”
 
Appropriate correction is required.

Claim Objections
Claims 3, 10 and 19 are objected to because of the following informalities:  following subject matter is objected as explained above in specification objection. 
 “wherein the damping seal shifts vibrations from the vibration source to higher vibration frequencies as compared to vibration frequencies from the vibration source.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG-HAN LIN (LIN) US 2011/0188201 in view of Dale W. Schubert (Schubert) US 4,568,243.
As per claim 1 LIN disclose;
A damping seal (fig. 1 item 50) for use within an information handling system (fig. 1 item 100), the damping seal comprising: 

a bottom surface (facing item 20) to be placed in physical communication with a vibration sink (chassis) of the information handling system, wherein the damping seal is configured to be compressed in between the vibration source (30) and the vibration sink (20), 
wherein the compression of the damping seal (50) in between the vibration source (30) and the vibration sink (20) provides an airflow seal (through bottom of item 30) within the information handling system (100), and 
wherein the damping seal (50) is molded (para 0015 foam requires molding as part of manufacturing process) from a semi-rigid material (para 0015 rubber or foam) to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system.
	LIN does not clearly disclose added benefit of damping seal e.g. an airflow seal and damping seal is molded. 
	However it is well known property of rubber to work as seal as it compresses under pressure to provide air tight seal. As shown in fig. 3 item 50 provides seal between item 20 and 50 due to compression. Regarding the damping seal is molded para 0015 disclose item 50 is made from rubber or foam, manufacturing of foam requires molding. Further the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).

	Therefor it is obvious to derive known benefits by combining LIN and Schubert, from the same structure and use known process of molding to economically manufacture and assemble. (Col. 2 line 18-19)

As per claim 2 LIN and Schubert disclose;
further comprising: a plurality of openings (LIN 52) extending from the bottom surface through the top surface (fig. 1), wherein the plurality of openings enable a plurality of connectors (22) to connect the vibration sink (20) to the vibration source (30).

As per claim 3 LIN and Schubert disclose;
wherein the damping seal shifts vibrations from the vibration source to higher vibration frequencies as compared to vibration frequencies from the vibration source, wherein the higher vibration frequencies as less impactful ranges as compared to the vibration frequencies from the vibration source. (LIN Function of item 50 see para 0018)

As per claim 4 LIN and Schubert disclose;
wherein the physical communication with both the vibration source (30) and the vibration sink (20) forces vibration through (item 22) the vibration sink (20).

wherein the damping seal is substantially the same length as the vibration source. (LIN fig. 1)

As per claim 6 LIN and Schubert disclose;
wherein a size of the damping seal connects a larger portion of a chassis mass of the information handling system to the vibration source. (LIN fig. 1)

As per claim 7 LIN and Schubert disclose;
wherein the semi-rigid material is a visco-elastic material.(LIN para 0015 and Schubert Col. 4 line 10)

Claim 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of Schubert.
As per claim 8 LIN disclose;
An information handling system (fig. 1) comprising: 
a vibration source; (30)
a vibration sink; and 
a damping seal, the damping seal (50) including: 
a top surface to be placed in physical communication with the vibration source; and a bottom surface to be placed in physical communication with the vibration sink, (fig. 1)

wherein the compression of the damping seal provides an airflow seal within the information handling system, (fig. 1) and 
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component (40) of the information handling system.
LIN does not clearly disclose added benefit of damping seal e.g. an airflow seal and damping seal is molded. 
	However it is well known property of rubber to work as seal as it compresses under pressure to provide air tight seal. As shown in fig. 3 item 50 provides seal between item 20 and 50 due to compression. Regarding the damping seal is molded para 0015 disclose item 50 is made from rubber or foam, manufacturing of foam requires molding. Further the presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).
	In analogues art of mounting vibration source, Schubert disclose, damping seal provides sealing and vibration-isolation (Col. 4 lines 13-21) and is molded (col. 2 lines 33-40 US Pat 4385025 describes molding process)
	Therefor it is obvious to derive known benefits by combining LIN and Schubert, from the same structure and use known process of molding to economically manufacture and assemble. (Col. 2 line 18-19)

Regarding claims 9-13, claim 9-13 are rejected for the same reason as claims 2-7, as claims 9-13 recites similar to claims 2-7. See rejection of claims 2-7 above.

Regarding per claims 14-15 LIN and Schubert disclose;
wherein the vibration sensitive component is a hard disk drive (fig. 1) of the information handling system.
- wherein the vibration source is a fan gantry of the information handling system (Fig. 1).

Regarding per claims 14-15 LIN and Schubert disclose;
wherein the vibration sink is a motherboard of the information handling system. Combinations of LIN and Schubert disclose, vibration sink as a chassis of the information system which is a flat surface, therefor it will equally work with motherboard. (Evidenced by US 2019/0327859)

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN in view of Schubert.
As per claim 20 LIN disclose;
An information handling system comprising: 
a chassis structure; (Fig. 1)
a vibration source in physical communication with the chassis structure, 

a vibration sink; and (Fig. 1)
a damping seal including: (Fig. 1)
a top surface to be placed in physical communication with the vibration source; and 
a bottom surface to be placed in physical communication with the vibration sink, wherein the damping seal is configured to be compressed in between the vibration source and the vibration sink, (Fig. 1)
wherein the compression of the damping seal provides an airflow seal within the information handling system, and (As explained in rejection of claim 1)
wherein the damping seal is molded from a semi-rigid material to provide vibration damping from the vibration source to a vibration sensitive component of the information handling system. (As explained in rejection of claim 1)
LIN does not clearly disclose added benefit of damping seal e.g. an airflow seal and damping seal is molded. 
	However it is well known property of rubber to work as seal as it compresses under pressure to provide air tight seal. As shown in fig. 3 item 50 provides seal between item 20 and 50 due to compression. Regarding the damping seal is molded para 0015 disclose item 50 is made from rubber or foam, manufacturing of foam requires molding. Further the presence of process limitations on product claims, which product does not otherwise patentably 
	In analogues art of mounting vibration source, Schubert disclose, damping seal provides sealing and vibration-isolation (Col. 4 lines 13-21) and is molded (col. 2 lines 33-40 US Pat 4385025 describes molding process)
	Therefor it is obvious to derive known benefits by combining LIN and Schubert, from the same structure and use known process of molding to economically manufacture and assemble. (Col. 2 line 18-19)

Regarding claims 18-19, claim 18-19 are rejected for the same reason as claims 2-3, as claims 18-19 recites similar to claims 2-3. See rejection of claims 2-3 above.

Regarding per claims 20 LIN and Schubert disclose;
the physical communication with both the vibration source and the vibration sink forces a second amount of vibration through the vibration sink. (Fig. 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835